FORET, Judge.
For the reasons assigned in Elizabeth Cannatella Poole v. American Bank & Trust Company, Lafayette, La., Charles N. Wooten, Ltd., and Charles N. Wooten, 416 So.2d 1365 (La.App. 3 Cir. 1982) (our docket # 82-79), in which a separate judgment is being rendered this date, this matter is reversed and remanded to the trial court for further proceedings in accordance with the views and instructions contained in # 82-79, mentioned above.
All costs of this appeal are assessed against defendants-appellees. The assessment of costs in the trial court in this action (# 82-83), which has been remanded, shall be made upon a final determination of the issues raised therein.
REVERSED AND REMANDED WITH INSTRUCTIONS.